I respectfully dissent from the majority opinion herein.
The notice to the Corporation Commission that petitioners were constructing a toll line and other telephone facilities in a territory then unoccupied was not an application for a permit to do so. It is only in territory already occupied that a permit for such construction is necessary.
Under the plain provisions of law quoted in the majority opinion, it is only made unlawful to construct, build, or equip any public telephone, toll, or long distant line, or any public exchange, or commence operation of any such toll or long distance line, or exchange, in a field already occupied by some other person, firm, association, or corporation engaged in the same business. Notice of some person, firm, association, or corporation to occupy a field in the telephone business at sometime in the future is not sufficient occupation of such territory as to preclude another person from occupying such territory. No permit being necessary in the instant case, and no application for a permit being actually filed, the Corporation Commission was without power or jurisdiction to order the hearing or to grant or refuse a certificate of convenience and necessity. Being without power to make the order, it follows that said order was and is void, and the Corporation Commission is and was without power to punish for its violation.
The alternative writ heretofore issued should, in my judgment, be made permanent.